Exhibit 10.1

 



EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”), dated as of November 7, 2017 (the
“Effective Date”), is made by and among Joseph Michael Redmond (“Executive”)
with an address at 55 W. Delaware Pl. Chicago, IL 60610 and Odyssey Group
International Inc. a Nevada Company with an address at 2372 Morse Ave., Irvine,
CA 92614, or any successor company, (the “Company”).

 

WHEREAS, Executive will be employed by the Company as its Chief Executive
Officer (CEO) and will maintain a position of Chairman on the Company’s Board;
and

 

WHEREAS, the members of the Board of Directors of the Company desire to enter
into an employment agreement with Executive, which employment agreement will
have a term from December 1, 2017 through December 1, 2020; and

 

WHEREAS, the agreed upon terms and conditions of Executive’s continued
employment are embodied in this Agreement.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and Executive do hereby agree as
follows:

 

Section 1. Employment and Duties. On the terms and subject to the conditions set
forth in this Agreement, subject to the approval and ratification of Board of
Directors, such approvals to be obtained prior to the Effective Date, the
Company agrees to employ Executive as its Chief Executive Officer to render such
services as would be customary.

 

Section 2. Performance.

 

(a) Executive accepts the employment as set forth in Section 1 herein and agrees
to concentrate such time, attention and skill as may be necessary to assure the
full performance of the services described therein.

 

Section 3. Term/Termination.

 

3.1 Term. The term of employment under this Agreement (the “Employment Period”)
shall commence on December 1, 2017 and terminate on December 1, 2020, unless
earlier terminated pursuant to the termination provisions set forth herein or
extended for successive one-year periods outlined below in this paragraph.
Notwithstanding anything to the contrary herein, the parties acknowledge and
agree that the Company may only terminate Executive’s employment for Due Cause
(as hereinafter defined). At the end of the Employment Period, this Agreement
will be automatically renewed for successive one-year terms unless either the
Executive or Company shall, upon three months written notice to the other, elect
not to renew this Agreement for any year. Non-renewal of the Agreement by either
shall be deemed a termination pursuant to section 3.5 and shall be subject to
the severance compensation provisions related to termination under that Section.

 

3.2 Termination for Due Cause. The Company may only terminate the Employment
Period for Due Cause. The Company, by a vote of a majority of the Board of
Directors (a “Termination Vote”) may terminate the Employment Period for Due
Cause, effective upon written notice of such termination to Executive only in
the event of Due Cause as defined by (i) a conviction in a court of law by
Executive for theft or embezzlement of property of the Company and/or conviction
by Executive of a felony crime resulting in a material injury to the businesses,
properties of the Company or any of its affiliates; All compensation paid to
Executive shall immediately cease upon termination for Due Cause hereunder
except accrued and unpaid compensation and all unvested Stock Options shall
immediately expire.

 

 



 1  

 

 

3.3 Termination Due to Death. The Employment Period shall be terminated upon the
death of Executive. All compensation paid to Executive shall immediately cease
upon such termination except for accrued and unpaid compensation pursuant to
Section 4.1 herein and earned but unpaid bonus payments pursuant to Section 4.2
herein. All unvested Stock Options shall immediately become vested.

 

3.4 Termination Due to Permanent Total Disability. The Employment Period shall
be terminated upon the Permanent Total Disability (as defined in this Section
3.4) of Executive following written notice from the Company. Permanent Total
Disability is defined as an inability by Executive to perform substantially all
of the services required pursuant to this Agreement for a continuous period of
one hundred eighty (180) days when such inability is caused by illness or a
physical or mental disability. Such Permanent Total Disability shall be
determined by a physician selected jointly by the parties hereto.

 

3.5 Termination Other Than Due Cause, Death, Disability or Resignation. In the
event that Executive’s employment is terminated for reasons other than Due
Cause, death, Permanent Total Disability or resignation, then all Stock Options
that have not fully vested are immediately canceled. The Company shall pay
severance compensation, if Company terminates Executive, to Executive equal to
eighteen (18) months salary compensation at his then annual salary compensation
rate, including bonus earned as of the termination date. Any severance
compensation paid to Executive shall be paid ratably over the remaining payment
period following termination. Any bonus compensation earned as of the
termination date shall be paid to Executive pursuant to the bonus payment
schedule set forth in Section 4.2 herein.

 

3.6 Termination by Executive. Executive may terminate the Employment Period (i)
in the event the Company has breached a material term or condition of this
Agreement which is not cured or remedied within fifteen (15) days following
written notice by Executive to Board of Directors of Company of such breach or
(ii) at Executive’s convenience. In the event that Executive’s resignation is
due to an uncured breach by the Company, such resignation shall be deemed a
termination by the Company as without Due Cause pursuant to Section 3.5, for
purposes of vesting of Stock Options pursuant to Section 4.3 herein and for
payments of salary and bonus compensation as set forth in Sections 3.5, 4.1 and
4.2, respectively, herein. In the event that the Employment Period is terminated
by Executive at his convenience, then Executive will be due any earned but
unpaid salary, vacation and bonus compensation as set forth in Sections 4.1 and
4.3, respectively, herein. All vested stock options not exercised by Executive
within ninety (90) days following the termination date shall be cancelled. Any
unvested Stock Options shall be cancelled as of this termination date.

 

3.7 Surrender of Position and Properties. Upon termination of Executive’s
employment with the Company, regardless of the cause therefore, Executive shall
promptly be deemed to have resigned from the Company’s Board of Directors and as
an officer and director of any of the Company’s affiliates, if serving as such
at that time, and shall surrender to the Company or its affiliates all property
provided to him by the Company.

 

3.8 Survival of Covenants. The covenants of Executive set forth in Section 5 and
6 herein shall survive the termination of the Employment Period or termination
of this Agreement.

 

Section 4. Compensation/Expenses.

 

4.1 Salary. In exchange for the services to be rendered by Executive hereunder,
the Company agrees to pay, during the Employment Period, a salary at a rate of;

 

Salary:

$10,000 per month upon signing

$15,000 per month after submission of a 510k application to the FDA or raising
$500,000 for the Company, whichever occurs first.

$25,000 upon raising a cumulative of $5.0M for the Company or achieving revenues
of $5.0M for the Company, whichever occurs first.

$35,000 per month upon raising a cumulative amount of $10.0M for the company or
achieving revenue of $10.0M for the Company whichever occurs first.

 

Salary will be paid bi-weekly.

 

 

 

 



 2  

 

 

4.2 Bonus.

 

The Company and Executive shall establish an annual bonus plan for Executive,
which annual bonus plan shall comprise a calendar year (the “Plan Year”).
Executive will be eligible to participate in such annual bonus plan during the
term of this Agreement with goals (the “Annual Goals”) established and approved
by the Board of Directors. Pursuant to this annual bonus plan, Executive shall
be eligible for cash bonuses valued between one hundred to two hundred percent
of the then current Salary. At the conclusion of the Plan Year, the Executive
and Board of Directors shall determine the level of success achieved by the
Executive against the Annual Goals. Bonus will be determined and paid within
thirty days of the end of the Plan Year. If Executive’s employment is terminated
for reasons other than Due Cause or his voluntary resignation, he will be
entitled to receive any bonus earned up to the date of termination as reasonably
determined by the Board of Directors.

 

4.3 Stock. The Company hereby grants to Executive the right to purchase
twenty-five million (25,000,000) shares of the Company’s common stock at par
value ($.001) per share. Vesting is as follows: 8,333,333 shares will vest upon
the Company’s first submission to the FDA; 8,333,333 will vest on Company’s
first FDA approved product; 8,333,334 will vest upon the Company raising a
cumulative of two-million dollars ($2,000,000).

 

Executive cannot sell any of the above stock for two years from the Effective
Date or until the Company reaches $10,000,000 in annual revenue, whichever
occurs first.

 

Options: Company will provide Executive Option Agreements (with a cashless
exercise component) for a total of fifteen million (15,000,000) of the Company’s
stock with a strike price of $0.25 per share. Vesting is as follows: Five
million (5,000,000) options vest upon the Company achieving revenues of five
million US dollars ($5,000,000) annually; Five million (5,000,000) options vest
upon the Company achieving annual revenues of Ten million dollars ($10,000,000)
and five million (5,000,000) options vest upon the Company achieving annual
revenues of Fifteen million dollars ($15,000,000).

 

The Executive will be granted

 

a) Accelerated Vesting of Options. Upon the sale, merger or any transaction
resulting in the majority of the Company stock being obtained, then all of the
Executives’ options not vested will vest immediately and become exercisable.

 

4.4 Insurance. Executive if he so elects and if permissible by the Company
plans, will be entitled to participate in fringe benefit, health insurance, life
insurance, and other programs which Company may adopt from time to time for
executives of Company. Participation will be in accordance with any plans and
any applicable policies adopted by Company.

 

4.5 Business Expenses. Executive shall be reimbursed for business-related
expenses that Executive incurs pursuant to employment with the Company, such
expenses to be timely submitted with supporting documentation and other
substantiation of such expenses that conform to the reporting requirements of
the Company and requirements of the Internal Revenue Service. Company will
reimburse expenses to Executive within 15 days of receipt. Executive is located
in the state of Illinois and Executive will not have to relocate. Executive as
part of this engagement is required to commute to Company and shall have
expenses paid accordingly.

 

4.6 Vacation. Executive shall be entitled to vacations. Executive will accrue
five (5) weeks vacation per year during the Initial Term and six (6) weeks
vacation during each Additional Term.

 

 

 



 3  

 

 

Section 5. Confidentiality.

 

5.1 Confidentiality. At any time during the Term of this Agreement, Executive
shall not disclose or make any use of, for his own benefit or for the benefit of
a business or entity other than the Company or its affiliates, any secret or
Confidential Information, lists of customers and prospective customers or any
other information of or pertaining to the Company or its affiliates that is not
generally known within the trade of the Company or its affiliates or which is
not publicly available.

 

Confidential Information. For purposes of this Agreement, the term "Confidential
Information" shall mean Information regarding Company's business including,
Information regarding cardiac related medical device products for determining
EKG, processing and manufacturing capabilities of the EKG device.

 

Exceptions to Confidentiality Obligations. The obligations of this Agreement
shall not apply to Confidential Information which:

 

1.is or becomes publicly available

 

Section 6. Indemnification. In addition to any rights Executive may have under
the Company's charter or by-laws, the Company agrees to indemnify Executive and
hold Executive harmless, both during the Term and thereafter, against all costs,
expenses (including, without limitation, fines, excise taxes and attorneys' and
accountants’ fees) and liabilities (other than settlements to which the Company
does not consent, which consent shall not be unreasonably withheld)
(collectively, "Losses") reasonably incurred by Executive in connection with any
claim, action, proceeding or investigation brought against or involving
Executive with respect to, arising out of or in any way relating to Executive's
employment with the Company or Executive's service as a director of the Company;
provided, however, that the Company shall not be required to indemnify Executive
for Losses incurred as a result of Executive's intentional misconduct or gross
negligence (other than matters where Executive acted in good faith and in a
manner he reasonably believed to be in and not opposed to the Company's best
interests). Executive shall promptly notify the Company of any claim, action,
proceeding or investigation under this paragraph and the Company shall be
entitled to participate in the defense of any such claim, action, proceeding or
investigation and, if it so chooses, to assume the defense with counsel selected
by the Company; provided that Executive shall have the right to employ counsel
to represent him (at the Company's expense) if Company counsel would have a
"conflict of interest" in representing both the Company and Executive. The
Company shall not settle or compromise any claim, action, proceeding or
investigation without Executive's consent, which consent shall not be
unreasonably withheld; provided, however, that such consent shall not be
required if the settlement entails only the payment of money and the Company
fully indemnifies Executive in connection therewith. The Company further agrees
to advance any and all expenses (including, without limitation, the fees and
expenses of counsel) reasonably incurred by the Executive in connection with any
such claim, action, proceeding or investigation. The Company, as soon as
reasonably possible, will maintains a policy of directors' and officers'
liability insurance covering Executive and, notwithstanding the expiration or
earlier termination of this Agreement, the Company shall maintain a directors'
and officers' liability insurance policy covering Executive for a period of time
following such expiration or earlier termination equal to the statute of
limitations for any claim that may be asserted against Executive for which
coverage is available under such directors' and officers' liability insurance
policy. The provisions of this paragraph shall survive the termination of this
Agreement for any reason.

 

Section 7. Notice. Any notice required or permitted hereunder shall be made in
writing (i) either by actual delivery of the notice into the hands of the party
hereunder entitled, or (ii) by the mailing of the notice in the United States
mail, certified mail, return receipt requested, Federal Express, United Parcel
Service with all postage prepaid and addressed to the party to whom the notice
is to be given at the party’s respective address set forth below, or such other
address as the parties may from time to time designate by written notice as
provided herein and (iii) via email to the email addresses provided by the
Parties below. Notice will hereby be deemed to be satisfied via the delivery of
any of the methods listed above.

 

If to the Company:

Attn: Odyssey Group International Inc.

2 Park Plaza Suite 1200

Irvine CA 92614

info@odysseygi.com

 

If to Executive:

J. Michael Redmond

55 W. Delaware Pl. unit 607

Chicago, IL 60610

Mike.redmond@yahoo.com

 

The notice shall be deemed to be received in case (i) on the date of actual
receipt by the party and in case (ii) three days following the date of the
mailing.

 

 

 



 4  

 

 

Section 8. Amendment and Waiver. No amendment or modification of this Agreement
shall be valid or binding upon: (i) the Company unless made in writing and
signed by an officer of the Company, duly authorized by the Board of Directors
of the Company or; (ii) Executive unless made in writing and signed by him. The
waiver by the Company or Executive of the breach of any Provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any subsequent breach of such party.

 

Section 9. Governing Law/Waiver of Claims/Arbitration. (a) The validity and
effect of this Agreement and the rights and obligations of the parties hereto
shall be governed by, and construed in accordance with, the laws of the State of
California without giving effect to the principles of conflicts of laws thereof.

 

(b) Additionally, the parties hereto agree that in the event of any and all
disagreements and controversies arising from this Agreement or any other
agreements between the Company and Executive the breach, termination or validity
thereof or the present and future dealings between the parties, such
disagreements and controversies shall be subject to a two step mediation and
binding arbitration process. The first step will be to a one time mediation
session to be held in accordance with the California Bar Associations Mediation
guidelines and to be heard in front of a Mediation expert that has been
practicing for a period of at least 5 years. The mediation cost will be paid by
the Company. If the Parties fail to resolve their dispute via Mediation, the
Parties agree to a second step of binding arbitration as arbitrated in
accordance with the then current Commercial Arbitration Rules of the American
Arbitration Association (the “AAA”) to be held in Los Angeles, California before
one neutral arbitrator with one discovery allowed by each party to this
Agreement. Such arbitrator shall be selected by mutual agreement of the parties
within thirty (30) days of written notice of a continuing dispute following
mediation of said disagreement or controversy. If the parties cannot mutually
agree to an arbitrator within thirty (30) days, then the AAA shall designate the
arbitrator. Either party may apply to the arbitrator seeking injunctive relief
until the arbitration award is rendered or the controversy is otherwise
resolved. Without waiving any remedy under this Agreement, either party may also
seek from any court having jurisdiction any interim or provisional relief that
is necessary to protect the rights or property of that party, pending the
establishment of the arbitral tribunal (or pending the arbitral tribunal’s
determination of the merits of the controversy). In the event of any such
disagreement or controversy, neither party shall directly or indirectly reveal,
report, publish or disclose any information relating to such disagreement or
controversy to any person, firm or corporation not expressly authorized by the
other party to receive such information or use such information or assist any
other person in doing so, except to comply with actual legal obligations of such
party or unless such disclosure is directly related to an arbitration proceeding
as provided herein, including, but not limited to, the prosecution or defense of
any claim in such arbitration. The costs and expenses of the arbitration
(including attorneys’ fees) shall be paid by the non-prevailing Party or as
determined by the arbitrator. Executive shall have a limit of liability; in no
case shall Executive be liable for a judgment greater fifty thousand dollars.
This paragraph shall survive the termination of this Agreement.

 

Section 10. Entire Agreement. This Agreement contains all of the terms agreed
upon by the parties with respect to the subject matter hereof and supersedes all
prior agreements, arrangements and communications between the parties dealing
with such subject matter, whether oral or written, but limited to the Employment
Period.

 

Section 11. Binding Effect. This Agreement shall be binding upon and shall inure
to the benefit of the transferees, successors and assigns of the Company,
including any company or entity with which the Company may merge or consolidate.

 

Section 12. Headings. Numbers and titles to paragraphs hereof are for
information purposes only and, where inconsistent with the text, are to be
disregarded.

 

Section 13. Severability – General. If any provision of this Agreement or the
application of any such provision to any person or circumstance shall be held
invalid, illegal or unenforceable in any respect by a court of competent
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision hereof

 

Section 14. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which together shall be deemed to be one and the same
agreement.

 

 

 



 5  

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the date first set forth above.

 



Company   Executive       By: /s/ James Short   By: /s/ Joseph Michael Redmond  
    Printed: James Short   Printed: Joseph Michael Redmond       Title: Chief
Financial Officer           Date: December 4, 2017   Date: 12-7-17            

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 6  

 